Citation Nr: 1210038	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  04-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating for psychiatric disability, diagnosed as dysthymic disorder, in excess of 30 percent from October 1, 2001, and in excess of 50 percent from August 21, 2009. 

2.  Entitlement to an initial rating for angioedema and urticaria in excess of a noncompensable rating from October 1, 2001; in excess of 10 percent from June 21, 2007; and in excess of 20 percent from September 17, 2009. 

3.  Entitlement to an initial rating for headaches in excess of a noncompensable rating from October 1, 2001; in excess of 10 percent from November 24, 2008; and in excess of 30 percent from June 25, 2010. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1981 to September 2001. 

These matters are on appeal from rating decisions dated in December 2001 and March 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the December 2001 rating decision, the RO granted service connection for angioedema and urticaria, effective October 1, 2001, and assigned a noncompensable initial rating.  In the March 2003 rating decision, the RO granted service connection for a psychiatric disorder effective October 1, 2001, and assigned an initial rating of 10 percent; and granted entitlement to service connection for headaches effective October 1, 2001, and assigned a noncompensable initial rating. 

The Veteran has appealed the assigned initial ratings.  The RO has granted the benefits sought on appeal in part as reflected by the various staged ratings on the previous page.  However, the Veteran's appeal is not satisfied, as the Veteran has continued his appeal and the highest available schedular rating has not been assigned for his disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran's service-connected psychiatric disability was diagnosed as dysthymic disorder at his most recent VA examination in June 2010.  The Board has rephrased the issue on appeal to reflect the revised diagnosis.

In March 2010, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board instructed the AOJ to obtain outstanding records of VA and/or private treatment identified by the Veteran and associate them with the claims folder, and to provide the Veteran with new VA examinations to evaluate the current level of severity of his disabilities.  The record reflects that the Veteran underwent a general medical examination and a psychiatric examination in June 2010.  Upon request for clarification of the clinical findings contain in the June 2010 general medical VA examination report, the examiner provided a November 2011 addendum to that report.  As there has been substantial compliance with the Board's March 2010 remand directives, no further action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Issues Not on Appeal 

In April 2009, the RO issued a statement of the case for five additional RO determinations, issued by a rating decision in November 2008, with respect to which the Veteran had submitted a notice of disagreement in November 2008.  After the receipt of additional evidence, the RO issued a supplemental statement of the case with respect to four of the issues in August 2009.  (In August 2009, the RO granted service connection for bilateral open angle glaucoma, resolving the notice of disagreement as to the fifth issue.)  The cover letter to the August 2009 supplemental statement of the case specifically informed the Veteran that he had not submitted a VA Form 9 or other document satisfying the requirements for a substantive appeal with respect to these four additional issues.  As no substantive appeal has been received, these claims are not currently on appeal; nor did the Veteran's representative contend these issues are on appeal in a VA Form 646 (Statement of Accredited Representative in Appealed Case) received in December 2009.  See 38 U.S.C.A. § 7105. 

By written statement, dated in October 2006, the Veteran withdrew appeals for entitlement to service connection presbyopia / myopic astigmatism and for service connection for tooth extraction on upper right with gap.  See 38 C.F.R. §§ 20.202, 20.204(b).

To the Board's knowledge, the Veteran has not submitted (or even asserted) a claim for entitlement to a total disability rating due to individual unemployability (TDIU).  However, given the rating determinations below, and in consideration of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the matter of entitlement to TDIU should be REFERRED back to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period prior to July 1, 2004, the Veteran's psychiatric disability most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  For the period from July 1, 2004 to November 23, 2008, the Veteran's psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity, or difficulty in establishing and maintaining effective work relationships.  

3.  Since November 24, 2008, the Veteran's disability causes no more than occupational and social impairment with deficiencies in the areas of work, family relations, judgment, thinking, and mood.

4.  For the period prior to June 21, 2007, the Veteran's disability due to angioedema and urticaria has been manifested by attacks that occurred at least four times a year and respond to treatment with antihistamines. 
5.  Since June 21, 2007, the Veteran's disability due to angioedema and urticaria has been manifested by attacks that occur more than eight times a year, without laryngeal involvement, and last at least one day; and/or attacks with laryngeal involvement that occur more than twice a year.  At no point does the Veteran's disability required systemic immunosuppressive therapy for control.

6.  For the period prior to November 24, 2008, the Veteran's headache disability has been manifested by prostrating, and occasionally prolonged, attacks that occurred at least once or twice a month, but are not productive of severe economic inadaptability.

6.  For the period since November 24, 2008, the Veteran's headache disability has been manifested by prostrating and prolonged attacks that occur at least three to five times a month and that are productive of severe economic inadaptability.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating for psychiatric disability, diagnosed as dysthymic disorder, in excess of 30 percent prior to July 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2011).

2.  The criteria for an evaluation of 50 percent, and not higher, for psychiatric disability, diagnosed as dysthymic disorder, from July 1, 2004 to November 23, 2008; and an evaluation of 70 percent and not higher, since November 24, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2011).

3.  The criteria for an initial evaluation of 10 percent, and not higher, for angioedema and urticaria prior to June 21, 2007, and thereafter, an evaluation of 40 percent, and not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7118, 4.118, Diagnostic Code 7825 (2011).

4.  The criteria for an evaluation of 30 percent, and not higher, for headaches prior to November 24, 2008, and thereafter, an evaluation of 50 percent, and not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for psychiatric disability, disability due to angioedema and urticaria, and headache disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  

VA provided the Veteran with general medical examinations in May 2001, June 2007, November 2008, and June 2010, and psychiatric examinations in July 2004, June 2007, November 2008, and June 2010.  Upon request for clarification of the findings contained in the June 2010 VA general medical examination report, the examiner provided an addendum to that report in November 2011.  In each examination report, the examiners recorded the Veteran's subjective complaints and identified the nature and severity of his disorders.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Ratings 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of 
social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In cases involving the assignment of a rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Psychiatric Disability 

The Veteran seeks a higher initial evaluation for his psychiatric disability.  The record reflects that his disability has been assigned staged ratings of 30 percent disabling prior to August 21, 2009, and of 50 percent disabling since then.  

The VA rating schedule provides that psychiatric disorders, other than eating disorders, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board acknowledges that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns.  Rather, it is one of the medical findings that may be employed in that determination and is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Paraphrasing from the DSM- IV, GAF scale scores are explained in the following paragraphs.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

At the onset, the Board notes that the RO has assigned "staged ratings" for the Veteran's disability due to psychiatric disorder, with a 30 percent evaluation prior to August 21, 2009, and a 50 percent evaluation thereafter.  As explained below, during the period between July 1, 2004 and November 23, 2008, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder more consistent with the criteria associated with a 50 percent disability rating, and since November 24, 2008, it more closely approximates the criteria associated with a 70 percent disability rating.  Since the evidence of record continues to reflect increases in symptomatology during the entire period under appeal, staged ratings are warranted as identified below.  See 38 C.F.R. § 4.1.

A review of the claims folder shows that the Veteran was first diagnosed with depressive reaction in 2000, and since then his psychiatric disorder (currently diagnosed as dysthymic disorder) has been evaluated by VA four times during the entire period under appeal.  In addition, the record contains records from his private primary care physician through 2006 and his VA treatment records that show he receives treatment at the mental health clinic and posttraumatic stress disorder (PTSD) clinic.  It also contains a medical statement from one of his treating VA medical professionals.

In January 2002, the Veteran was first evaluated by VA for a psychiatric disability.  The examination report shows the Veteran reported that the onset of his mental health problems was in 1998 after he received a series of Anthrax vaccine injections and developed a number of health problems that ultimately lead to his symptoms of depression.  The Veteran complained of sleep impairment, irritability, being withdrawn from others, weight gain, and decreased interest.  He denied any suicidal ideations.  He described having a good marital relationship.  On mental status examination, the examiner observed that the Veteran was oriented, his speech was appropriate and his mood was unremarkable.  The Veteran's cognitive functions, memory and thought process were intact.  There was no evidence of hallucinations, delusions, psychosis, or suicidal or homicidal ideations.  The examiner recorded a diagnosis of dysthymic disorder, in remission, and assigned the Veteran a GAF scaled score of 55.  The examiner observed that the Veteran had a good response to his prescription medication in treating his depression, and he experienced recurrent symptoms when he stopped taking his medication. 

The Veteran was next afforded a VA psychiatric examination on July 1, 2004.  The examination report show the Veteran complained of depressed mood, irritability, mood swings, diminished interest in activities, decreased libido, sleep impairment, and increased appetite.  Reportedly, these symptoms interfered with his interpersonal relationships, and his friends and family has informed him that his personality had "shifted."  He reported that his psychiatric symptoms caused problems with his marital relationship, but he further reported that he depended on his wife for support to cope with his physical and psychiatric symptoms.  The Veteran denied missing any work as a result of his psychiatric symptomatology.  Mental status examination revealed that the Veteran was oriented and appropriately dressed, and he maintained personal hygiene.  His thought processes were logical and coherent.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideations, speech impairment, panic attacks, impaired impulse control, or obsessive and ritualistic behaviors.  The Veteran had a depressed affect and he related problems with concentration and memory (although there was no objective finding of such impairment with testing).  The examiner recorded that diagnostic testing revealed a moderate level of depression.  A diagnosis of mood disorder due to physical effects of anthrax vaccine, with major depressive-like features was given.  The Veteran was assigned a GAF scaled score of 55.  The examiner observed that based on clinical evaluation and psychological testing, it appeared that the Veteran's symptoms of depression had increased to a moderate level and his depressed mood interfered with his interpersonal relationships and his ability to gain pleasure out of activities.  

Subsequent private treatment records dated through 2006 show that the Veteran continued to take prescription medication for his psychiatric symptomatology.  The Veteran began seeking VA mental health treatment in 2006.  A January 2006 VA mental health intake assessment report shows that the Veteran had been referred by his primary care physician after a reported increase in depression symptoms despite his compliance with taking his medication.  The report shows that the Veteran complained of worsening of his symptoms, and in particular, an increase in irritability.  The Veteran's medical history was recorded.  Mental status examination revealed the Veteran was oriented, he had appropriate behavior, he was cooperative, his mood was euthymic, and he had a full affect.  The Veteran's speech was coherent and relevant and his thought processes were intact.  There was no evidence of suicidal or homicidal ideations, delusions, hallucinations, or memory problems.  The examining physician recorded a diagnosis of dysthymia and assigned the Veteran a GAF scaled score of 90.  The Veteran's prescription medication was changed and he was advised to follow up in a month.  Similar findings were recorded in the Veteran's follow-up appoint in February 2006.  In June 2006, it was noted that the Veteran reported problems at his employment, but later in October 2006, he reported that his work-related problems had improved.  

A March 2007 VA mental health treatment record shows that the Veteran complained of an increase in his depression symptoms.  He reported decreased energy and increased irritability with episodes of "flying off the handle," but there was no report of physical violence towards others.  Reportedly, he had switched jobs and his new work environment was less stressful.  Mental status examination revealed no significant abnormalities.  The Veteran's prescription medication was changed.  

In May 2007, the Veteran was evaluated for posttraumatic stress disorder (PTSD) based on a referral from the VA mental health clinic.  The findings from the VA PTSD clinic consultation report showed that the Veteran had mild to moderate symptoms of dysthymia.  A diagnosis of chronic PTSD was also recorded.  (The Veteran is not service-connected for PTSD, and he has not filed a substantive appeal with respect to a denial of his claim for service connection for PTSD.)  The Veteran began receiving VA treatment at both the mental health clinic and the PTSD clinic. 

The Veteran underwent his third VA psychiatric examination on November 24, 2008.  In the examination report, the examiner noted that the Veteran's mood disorder symptomatology was manifested by depressed mood, anger, irritability, agitation, anxiety, difficulty sleeping, difficulty focusing his thoughts, and memory problems.  The examiner noted that the Veteran reported having intermittent suicidal thoughts, but he reported no intent to act upon them.  He had a history of violence with inanimate objects, but not with people.  The Veteran felt he was socially isolated from others.  It was also recorded that the Veteran had developed multiple symptoms of PTSD, in which many of the symptoms overlapped his mood disorder, and these included sleep impairment, and intermittent intrusive thoughts concerning his exposure to traumatic events.  On mental status examination, the examiner observed the Veteran's mood and affect were anxious and sad when he discussed his exposure to traumatic events.  There was no evidence of acute suicidal or homicidal behavior, or evidence of psychotic, manic, hypo manic, obsessive or compulsive behavior.  The Veteran's memory, abstract thinking ability, insight and judgment were intact.  The VA examiner found that the Veteran met the criteria for diagnoses of major depressive disorder, recurrent, moderate, without psychotic features, and adjustment disorder, not otherwise specified.  The examiner found that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  The examiner assigned the Veteran a GAF scaled score of 45.  

The record next contains a medical statement from one of the Veteran's treating VA nurse-practitioner dated on August 21, 2009.  In that statement, she wrote that the Veteran was being treated at both the mental health clinic and PTSD clinic, and he had been diagnosed as having both depression and PTSD.  She described the Veteran's symptoms as including depression with decreased productivity, problems maintaining work and personal relationships, frequent panic attacks, and decreased interest and motivation.

In June 2010, the Veteran was afforded another VA psychiatric examination to evaluate the severity of his disability.  That examination report shows that the Veteran complained of depressed mood and constant depression that makes him irritable and he does not want to interact with others.  Reportedly, he avoids socializing with his friends and wife, and he prefers to stay secluded at home and watch television.  He also complained of increased appetite, decreased interest in activities, and sleep impairment.  He reported having thoughts about suicide a year ago, but he denied any attempts.  Mental status examination revealed that the Veteran was appropriately dressed, he was cooperative, friendly, relaxed and attentive toward the examiner, his affect was appropriate and his mood was neutral.  There was no evidence of speech, attention, orientation, thought process, thought content, judgment, insight, or memory abnormalities.  He denied delusions, hallucinations, and panic attacks.  It was noted that the Veteran had fair impulse control, but he reported arguments with his wife and co-workers.  He has received letters of warning from his work supervisor and he has been reprimanded at work for his inappropriate behavior.  The examiner recorded a diagnosis of dysthymic disorder.  

The June 2010 VA examiner found that the Veteran had moderate symptoms which resulted in moderate difficulty in occupational functioning and some conflicts with peers and co-workers.  The examiner then marked that the Veteran's symptoms resulted in deficiencies in the areas of thinking, family relationships, work, and mood.  The examiner also marked that the Veteran's symptomatology caused him reduced reliability and productivity.  It was observed that the Veteran reported that he missed a total of three weeks of work in the last year because of his symptoms.  Overall, the VA examiner assigned the Veteran a GAF scaled score of 60. 

The record also contains various statements from the Veteran describing his difficulties associated with his psychiatric disability.  There are also documents from the Veteran's various employers that reflect that the Veteran has had difficulty at work because of his disability.  

Having reviewed the evidence mentioned above, the Board finds that the record shows that the Veteran's psychiatric disability increased as of the date of the VA psychiatric examination on July 1,2004, and it increased again as of the date of the VA psychiatric examination on November 24, 2008.  The evidence of record continues to show that a 30 percent disability rating for the period prior to July 1, 2004 remains warranted; and from July 1, 2004 to November 23, 2008, the symptomatology is more consistent with a 50 parent disability rating for the period; but since November 24, 2008, it more closely approximates the criteria associated with a 70 percent disability rating. 

The record shows that in the period prior to July 1, 2004, the nature and extent of the Veteran's symptomatology best approximates the criteria for a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9433.  Collectively, the aforementioned medical evidence from that period reflects that the Veteran's psychiatric disability was manifested by depressed mood, sleep impairment, irritability, being withdrawn from others, weight gain, and decreased interest.  These symptoms are indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal).  This is a level of occupational and social impairment no greater than what is contemplated by the 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9433. 

In this regard, the medical evidence prior to July 1, 2004 does not show that the Veteran had circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, and impaired abstract thinking; or other symptoms that are characteristic of a 50 percent rating.  Rather, the Veteran was alert and oriented during his examinations; there was no objective evidence of panic attacks, or findings of speech, cognitive, memory, or mood disturbances.  He demonstrated appropriate thought processes and judgment.  Although the Veteran reported that he felt withdrawn from others, he described having a good marital relationship.  Even though the January 2002 VA examiner assigned the Veteran a GAF scaled score of 55, which is indicative of moderate symptoms, the objective findings recorded in the examination and treatment reports throughout this period suggests less than moderate symptoms.  Overall, his symptomatology is consistent with the level of occupational and social impairment no greater than what is contemplated in the 30 percent disability rating during the period prior to July 1, 2004.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.

The Veteran's disability picture, however, worsened as of the date of his July 1, 2004 VA psychiatric examination.  Imperative at the time of that examination, the Veteran reported that his symptomatology had worsened and his friends and family noticed an obvious shift in his personality.  For the period from July 1, 2004 to November 23, 2008,  the Veteran's symptomatology has been manifested by depressed mood, anger, irritability, agitation, anxiety, difficulty sleeping, isolation from others, and problems with concentration and memory.   Also, the July 2004 VA examiner assigned the Veteran a GAF scaled score of 55 and concluded that the Veteran symptomatology had increased to a moderate level.  While Board cannot ignore that the assigned GAF scaled score of 90 contained in the findings from the January 2006 VA mental health intake assessment, the later findings contained in the VA mental health treatment records are more consistent with a moderate evaluation during this period.   

The objective mental status findings shown from July 1, 2004 to November 23, 2008, as detailed in pertinent part above, are found to be more consistent with the criteria associated with the 50 percent evaluation already in effect.  At no point during this period does the objective medical evidence show that the Veteran's symptomatology is manifested by criteria associated with a higher evaluation of 70 percent.  None of the evidence during this period is indicative of symptoms such as obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  

The Veteran's symptomatology is more consistent with a 50 percent evaluation during the period from July 1, 2004 to November 23, 2008.  As such, a 50 percent evaluation is warranted from the date of the VA psychiatric examination on July 1, 2004 to November 23, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.

Since the date of the third VA psychiatric examination on November 24, 2008, the Veteran's disability reflects more serious symptomatology and it more closely approximates the criteria associated with a 70 percent evaluation.  The findings contained in the November 2008 VA examination show that the Veteran's symptomatology had worsened.  The VA examiner assigned the Veteran a GAF scaled sore of 45, which is indicative of serious symptoms.  While the November 2008 VA examiner concluded that the Veteran's symptomatology was moderate, findings contained in the body of the report appears on their face to demonstrate more significant symptoms than overall assessment of moderate functional impairment.  The Veteran reported having intermittent suicidal thoughts and demonstrated a history of violence with inanimate objects - such symptomatology demonstrates more than moderate impairment.  In addition, the findings from the June 2010 VA examination report continue to show that the Veteran struggled with suicidal thoughts and concluded that that the Veteran's symptomatology caused him occupational and social impairment with deficiencies in most areas, such as work, relationship, judgment, thoughts and mood.  These symptoms more closely approximate the criteria associated with a 70 percent disability rating, and a 70 percent evaluation is warranted from the date of the VA psychiatric examination on November 24, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9433. 

The Board would stress that at no point has the Veteran shown to have any gross impairment, delusions or hallucinations, or any of the other symptoms listed in the criteria for a 100 percent evaluation.  This, along with the assessment by both the November 2008 and June 2010 VA examiners, strongly indicates that a 100 percent evaluation would not be appropriate in this case.  See 38 C.F.R. § 4.130. 

In summary, the evidence does not support an evaluation in excess of 30 percent for period prior to July 1, 2004.  For the period from July 1, 2004 to November 23, 2008, the Veteran's symptomatology is consistent a 50 percent disability rating, but no higher, and since November 24, 2008, his disability more closely approximates the criteria associated with a 70 percent disability rating.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability due to Angioedema and Urticaria 

The Veteran seeks a higher initial evaluation for his disability due to angioedema and urticaria.  The record reflects that his disability has been assigned staged ratings of noncompensable from October 1, 2001 to June 20, 2007, a 10 percent evaluation from June 21, 2007 to September 16, 2009, and a 20 percent evaluation since then.  

The Veteran's disability due to angioedema and urticaria has been rated by the RO by analogy under Diagnostic Code 7118 for angioneurotic edema (swelling, similar to hives, occurring beneath the skin).  38 C.F.R. § 4.104.  Under this Diagnostic Code, a 10 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  Attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or attacks with laryngeal involvement of any duration occurring once or twice a year are rated 20 percent disabling.  A 40 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year; or attacks with laryngeal involvement of any duration occurring more than twice a year.  38 C.F.R. § 4.104, Diagnostic Code 7118. 

Another potentially applicable code is Diagnostic Code 7825 for urticaria (hives).  Under this diagnostic, a 10 percent rating is warranted where there is evidence of recurrent episodes occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.

As explained below, during the entire period prior to June 21, 2007, the evidence of record shows that the signs and symptoms of the Veteran's angioedema and urticaria  disability more closely approximates the criteria reflected by a 10 percent disability rating.  Since that date, the Veteran's symptomatology more closely approximates the criteria associated with a 40 percent disability evaluation.  As the evidence of record continues to reflect an increase in symptomatology during the period under appeal, staged ratings are warranted as identified below.  See 38 C.F.R. § 4.1.

A review of the claims folder shows that the Veteran was first diagnosed with angioedema and urticaria in 1999 after a reaction to Anthrax vaccine injections.  The service treatment records show his disorder was manifested by swelling of his hands, hips, and feet, and he was started on antihistamines such as Atarax and Benadryl.  There was no evidence of angioedema or urticaria noted on the medical board evaluation in March 2000.  The Veteran has been evaluated by VA four times during the period under appeal.  In addition, the record contains records from his private and VA treatment records, and it contains a medical statement from one of his treating VA medical professionals.

In May 2001, four months prior to his separation from service, the Veteran was afforded his first general medical examination by VA.  In that examination report, the examiner recorded the Veteran's medical history involving his reaction to the Anthrax vaccine.  The Veteran reported that he developed hives and swelling after receiving the first Anthrax vaccine injection, and he had a similar mild reaction again two weeks later with the second injection.  After the third injection, he developed severe hives that required the use of antihistamines.  Reportedly, the Veteran has developed chronic urticaria and angioedema and he needs to use Atarax on a daily basis to prevent the reoccurrence of the hives and angioedema.  On physical examination, there was no objective evidence of hives or swelling.  

A January 2007 VA treatment record shows that the Veteran underwent a rheumatology consultation for complaints of joint swelling and skin rash.  In the consultation report, the examining VA physician noted that the Veteran reported he developed a skin rash and associated arthralgia after he received the anthrax vaccine injections during his period of service.  He complained of constant swelling of his hands and he reported taking an antihistamine daily.  Physical examination revealed no edema in his extremities in the lower extremities or swelling his upper extremities, but there was evidence of tenderness on palpation on the wrists, fingers and toes.  An assessment of rash and polyarthralgias of unknown etiologies were given.  

On June 21, 2007, the Veteran was afforded a second VA examination in conjunction with his claim.  This examination involved skin and vascular examinations.  With respect to the skin examination, the Veteran reported that his disability was manifested by itchiness, rash and welts that occur on his head, face, hands, neck and other parts of the body at various times.  Over the past twelve months, he has used topical medication for his skin condition and that treatment resulted in drowsiness which impacted his ability to function.  On physical examination, there was objective evidence of welts on the Veteran's wrist and arms that approximately covered 10 percent of his total body area.  It was noted that these skin abnormalities were not associated with a systemic disease or a nervous condition.  The examiner confirmed a diagnosis of angioedema and urticaria based on the subjective history and objective findings of welts on examination. 

On vascular examination, the June 2007 VA examiner noted that the Veteran reported that his disability is manifested by angioeurotic edema that affects his joints, face, hands and month, and by erythromelaglia that affects his whole body, which occurred as often as five times a month and each episode lasted up to three days.  The Veteran denied receiving any treatment for these symptoms, but he reported that his symptoms do cause him functional impairment and required him to take bed rest.  On physical examination, there was no evidence of angioneurotic edema or erthromelalgia present on examination.  The examiner confirmed a diagnosis of angioedema and urticaria.

VA treatment records starting in June 2008 show that the Veteran sought treatment for urticaria.  In January 2009, these records reflect that he used Atarax, as needed, for intermittent urticaria.  

In November 2008, the Veteran underwent another VA examination.  In that examination report, the examiner recorded the Veteran's medical history involving his diagnosis of angioedema and urticaria.  The Veteran reported that his disability was manifested by wheals, welts and rashes of his skin and swelling of his joints, that occurred about twice a month and lasted for one or two days or longer.  He described having a rash on any part of his body, though he noticed that it occurred more frequently on his face and neck, and occasional swelling of his lips and joints.  The Veteran took Atarax and Benadryl as needed for several days during flare-ups.  He denied use of any topical treatment to the skin.  The Veteran stated that he has experienced similar symptoms since he first developed these problems.  He also reported that on two occasions he required an incision and drainage because areas became infected.  Physical examination revealed no evidence of active skin disease.  There was an area on the left lateral forehead, measuring two by two centimeters, of rough skin with minimal redness.  This area covered less than one percent of the body surface and less than one percent of exposed area.  There was no evidence of angioedema or erythromelalgia on examination of the Veteran's extremities.  The examiner recorded a diagnosis of chronic and intermittent angioedema and urticaria.  

The record next contains a medical statement from the Veteran's treating VA physician dated on September 17, 2009.  In this statement, the treating VA physician noted that the Veteran experienced episodes of angioedema and urticaria, manifested by rashes, swelling, oozing and scaling of the skin, and involved the mouth and larynx.  It was noted that the Veteran took medication for his disorders that hampered his normal activities.  

In June 2010, the Veteran underwent another VA examination to evaluate the severity of his disability.  In that examination report, the examiner noted that the Veteran reported that his disability was manifested by intermittent episodes of bumps or itchy rash, which sometimes leaves scars.  Reportedly, he received treatment for urticaria within the past twelve months which lasted from one to six weeks.  He had experienced four or more episodes of urticaria within the past twelve months and these episodes were debilitating.  On physical examination, the examiner observed that the Veteran had numerous acne form scars on his face, back and neck, but there was no current evidence of urticaria.  The examiner confirmed a diagnosis of urticaria.  

After receiving a request for clarification of his clinical findings, the VA examiner provided a November 2011 addendum to the June 2010 VA examination report.  In the addendum, the examiner noted that he had reviewed the claims folder.  The examiner noted that the Veteran's disability due to angioedema and urticaria was manifested by intermittent episodes of swelling, redness and itching of the skin that was relieved with the use of antihistamines such as Atarax or Loratadine.  The examiner further noted that the Veteran took Loratadine 10 milligrams as needed for allergies that might make him drowsy if taken during the daytime but would not have an impact on his activities of daily living.  The examiner also clarified that there was no current evidence that the Veteran's angioedema involved his mouth or larynx.  The Veteran experienced intermittent rashes, but there was no evidence of oozing of the skin.  Lastly, the examiner recorded, that according to the Veteran, since October 1, 2001, he has experienced at least four episodes of urticaria per year which resolved within 24 hours with medication.  

Having reviewed the evidence mentioned above, the Board finds that the evidence of record shows that the Veteran's disability due to angioedema and urticaria more closely approximates the criteria associated with a 10 percent disability rating for the period prior to June 21, 2007, and since then, the symptomatology more closely approximates the criteria associated with a 40 percent disability rating. 

Initially, the Board observes that it is the nature of a skin condition to fluctuate in its presence and level of severity.  The Board notes that other than the June 2007 VA examination report, there is no objective finding of any skin problems indicative of angioedema or urticaria upon physical examination.  The Veteran consistently reported that he treated his angioedema and urticaria symptomatology with antihistamines.  As the Veteran's disability is under control with antihistamines medication, the record is consistent with having few documented treatments for angioedema or urticaria. 

The Board will first consider the Veteran's disability due to angioedema and urticaria under the criteria associated with Diagnostic Code 7825, for urticaria.  38 C.F.R. § 4.118.  Again, under Diagnostic Code 7825, a 10 percent rating is warranted where there is evidence of recurrent episodes occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics; a 30 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control; and a maximum 60 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.

During the entire period under appeal, the Veteran has reported a medical history that he experienced flare-up episodes of angioedema and urticaria up to four times a year.  When these episodes occur, they lasted up to three days, according to the Veteran.  Therefore, the Board finds the angioedema and urticaria symptoms meet the criteria under Diagnostic Code 7825 for episodes that occur at least four times during the past 12-month period.  See 38 C.F.R. § 4.118.  Additionally, these episodes respond to treatment with antihistamines.  There is no requirement that the antihistamines be prescribed by a physician, and the Veteran reports of taking antihistamines, presumably over-the-counter at times, meet the requirements for treatment.  Therefore, the Board finds that the Veteran meets the criteria for a 10 percent rating for angioedema and urticaria under Diagnostic Code 7825.  38 C.F.R. § 4.118. 

Higher evaluations of 30 or 60 percent under Diagnostic Code 7825 are only warranted when evidence shows that the Veteran's symptomatology causes recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring, intermittent or continuous, systemic immunosuppressive therapy for control, respectively.  38 C.F.R. § 4.118.  The rating criteria for the higher, 30 or 60 percent, evaluations under Diagnostic Code 7825 are conjunctive, as demonstrated by "and" separating the criterion; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

At no point during the entire period under appeal does the medical evidence show that the Veteran requires immunosuppressive therapy, intermittent or continuous, for control of his symptomatology.  Throughout the entire period, the record shows that the Veteran treats his angioedema and urticaria symptomatology with antihistamines (Atarax and/or Benadryl).  Such treatment is specifically identified under the criteria for a 10 percent evaluation under Diagnostic Code 7825.  As such, a higher evaluation of 30 or 60 percent under the criteria for Diagnostic Code 7825 is not supported by the evidence at any point during the entire period under appeal.  38 C.F.R. § 4.118, Diagnostic Code 7825.

When considering the Veteran's disability due to angioedema and urticaria under the criteria for Diagnostic Code 7118 (angioedema), the evidence of record shows that prior to June 21, 2007, a 10 percent, and not higher, evaluation is warranted, and as of that date, a 40 percent rating, and not higher, is warranted.  

Diagnostic Code 7118 provides that a 20 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or attacks with laryngeal involvement of any duration occurring once or twice a year; and a 40 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year; or attacks with laryngeal involvement of any duration occurring more than twice a year.  38 C.F.R. § 4.104, Diagnostic Code 7118.  

None of the medical evidence of record prior to the date of the June 21, 2007 VA examination suggests that the Veteran's disability due to angioedema and urticaria involved attacks that occurred more than four times a year.  The May 2001 VA examination report shows that the Veteran complained of chronic urticaria and angioedema, and he reportedly used antihistamines on a daily basis to prevent the reoccurrence of the hives and angioedema.  The frequency of the Veteran's attacks was not record at the time of the May 2001 VA examination.  The frequency of the Veteran's attacks was also not recorded when the Veteran sought VA treatment for joint swelling and skin rash in January 2007 VA.  Rather, the findings contained in the June 2010 VA examination report show that the Veteran has suffered from at least four attacks of angioedema and urticaria a year.  Since the evidence does not reflect that the Veteran experienced more than four attacks per year prior to June 21, 2007, it does not more closely approximate the criteria associated with the next higher, 20 percent, evaluation under Diagnostic Code 7118.    

As of the date of the June 21, 2007 VA examination report, the Veteran's disability worsened.   The reported findings contained in June 2007 VA examination report that the Veteran experienced attacks of angioneurotic edema as often as five times a month and each episode lasted up to three days.  His reports of more than eight attacks a year is also supported by the findings contained in November 2008 VA examination report.  While the record only shows a couple of instances where the Veteran sought treatment for episodes, as noted above, given the nature of skin disease and the Veteran's use of over-the-counter antihistimanes, the lack of medical evidence support his recitations regarding the frequency of his attacks is not disconcerting.  In addition, the September 2009 medical statement from the Veteran's treating VA physician, the evidence of record demonstrates that the angioedema and urticaria attacks include laryngeal involvement which also supports a higher evaluation of 40 percent.  Also the June 2010 VA examiner considered these episodes were debilitating.  Given the reported frequency of these episodes of more than eight times, the Veteran's symptomatology is more consistent with the criteria associated with the maximum 40 percent disability rating under Diagnostic Code 7118 since June 21, 2007.  See 38 C.F.R. § 4.104.  

Again, the evidence of record does not show that the Veteran's disability due to angioedema and urticaria requires systemic immunosuppressive therapy for control to warrant a higher evaluation of 60 percent under Diagnostic Code 7825.  See 38 C.F.R. § 4.118.  Therefore, the Veteran is entitled to a disability rating of 40 percent, and no higher, since June 21, 2007.  

In summary, the evidence supports an evaluation of 10 percent, and no higher, for period prior to June 21, 2007 under either Diagnostic Codes 7118 or 7825.  Since that date, an evaluation of 40 percent, and not higher, under Diagnostic Code 7118 is warranted.  The evidence does not show that the Veteran requires immunosuppressive therapy, intermittent or continuous, for control of his symptomatology at any point during the period under appeal to support higher award under Diagnostic Code 7825. 

The Board rated the Veteran during the appeal period under 2 different diagnostic codes based on the dominant symptoms and the code that is more favorable to the Veteran.  As the symptoms are similar in nature, the Veteran cannot be rated under both codes simulataneously as this would result in pyramiding.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disability 

The Veteran seeks a higher initial evaluation for his disability due to headaches.  The record reflects that his disability has been assigned staged ratings of a noncompensable evaluation from October 1, 2001 to November 23, 2008, a 10 percent evaluation from November 24, 2008 to June 24, 2010, and a 30 percent evaluation since then.  

The Veteran's disability is currently rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.   Under that Diagnostic Code, migraines with infrequent attacks warrant a noncompensable percent rating.  Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).

A review of the Veteran's service treatment records shows he sought treatment for headaches in service.  On the May 2000 report of medical history, the Veteran complained of headaches, but the examining physician observed that the Veteran's headaches were under control.  

The report of a May 2001 VA general medical examination, prior to the Veteran's separation from service, shows he complained of headaches and he reported taking Motrin for treatment.  The Veteran asserted that his headaches were associated with his adverse reaction to Anthrax vaccine injections and/or attributed to Gulf War illness.  There were no neurologic abnormalities observed on physical examination, and the examiner did not record the frequency or severity of the Veteran's headaches. 

A July 2003 private medical report shows that the Veteran was evaluated for various complaints related to his adverse reaction to the Anthrax vaccine injections.  The report shows that the Veteran complained of chronic generalized diffused headaches without numbness, weakness, paralysis, or blindness.  No neurologic abnormalities were observed at that time.  
A March 2006 correspondence from the Human Resource Manger at the Veteran's place of employment shows that he had missed several days of working because of his medical conditions.  The correspondence indicated that absenses were mostly attributed to his physical medical conditions, and it did not specifically mention his headache disability.

In a November 2006 correspondence, the Veteran reported that he experienced weekly headaches that lasted between one to three days in duration.  He further reported that he treated his headaches with Excedrin Migraine.  

In 2007, the Veteran submitted a list of his medical problems that showed he experienced headaches fourteen times that lasted at least two days during a ten month period from June 2006 to April 2007.  These diary entries suggest a frequency of one to two headache episodes a month.  Reportedly, each of these headaches episodes were treated with medication and bed rest.  Private and VA treatment records demonstrate that the Veteran complained of headaches during this period, but they do not confirm the frequency or severity of those episodes, or demonstrate that the Veteran was prescribed medication or bed rest to treat his headaches.  

A March 27, 2007 correspondence from the Veteran's work supervisor shows that during the three-month course of the his employment, the Veteran has missed approximately 10 days of work due to his mental and physical medical conditions, including headaches.  Although the Veteran's supervisor noted that the Veteran's salary had not been affected by his absences from work due to his flexible schedule and his ability to make up any time that he has missed, his supervisor felt that the Veteran's medical conditions affected his productivity and working hours.  

The Veteran was afforded another VA general medical examination in June 2007.  In that examination report, the examiner recorded that the Veteran reported that his headache problems had existed since 1999.  He denied any recurring headaches, but he complained that his symptoms included constant vertigo and nausea.  He treated his symptoms with Ibuprofen and Excedrin Migraine.  Reportedly, these symptoms limited his ability function and to engage in activities of daily living.  Physical examination revealed no neurologic abnormalities.  The VA examiner confirmed the diagnosis of headaches based on the Veteran's subjective complaints and the objective findings on examination. 

Another VA general medical examination dated on November 24, 2008 shows that the Veteran complained of headaches with symptoms of dizziness and nausea that occurred three to five times a month and lasted up to five days.  Reportedly, when these symptoms began, the Veteran needed to stop his activities.  Also, he reported that his headaches increased in severity with bright lights and noise.  Occasionally, he had to stay home from work for one or two days because of the severity of an episode.  The Veteran reported that during an episode, he takes Excedrin Migraine medication and retired to a quite room, which provided him some improvement, but it did not completely relieve the headache symptoms.  The examiner confirmed a diagnosis of headaches and noted that the Veteran also reported some problems with daily functioning because of his medications.  

In a December 2008 statement, the Veteran emphasized that he experienced migraine attacks approximately three to five times a month that were severely debilitating and were associated with symptoms of nausea and vomiting.  He further stated that he asked his medical providers for prescription medication to alleviate his symptoms, but he was only given Ibuprofen.  He also confirmed that he takes over-the-counter Excedrin Migraine for his headaches.  In a January 2009 correspondence, the Veteran characterized his headache attacks as prostrating attacks.  VA treatment records starting in January 2009 show that the Veteran was prescribed Tramadol for pain as needed in conjunction with his chronic headaches.  See also June 2009 VA treatment record.  

A September 17, 2009 medical statement signed by the Veteran's treating VA primary care physician shows that the Veteran's headache disability is manifested by prostrating attacks that occurred three to five times a month.  During these attacks, the Veteran required medication and bed rest. 

In June 2010, the Veteran was afforded another VA examination.  That examination report shows the Veteran reported experiencing headaches two to three times a month, where most attacks were prostrating and lasted longer than two days.  It was observed that he was not treated with continuous medication, but he took Tramadol as needed.  On physical examination, there were no neurologic abnormalities observed.  A diagnosis of migraine headaches was provided.  The examiner noted that the Veteran's disability affected his occupational activities because it caused him decreased concentration, and weakness or fatigue.  He has missed three weeks of work and been assigned alternative work duties as a result of his disability. 

In a November 2011 addendum to the June 2010 VA examination report, the examiner states that she had reviewed the claims folders, including the previous medical statement and VA examination reports.  The examiner found that the Veteran's headache disability was manifested by migraine headaches that lasted approximately eight hours for which he required Tramadol and bed rest.  It was noted that taking Tramadol made the Veteran drowsy and it affected his ability to function, such as drive a car or operate machinery.  The examiner further stated that the Veteran's headaches were prostrating in nature, and occurred two to three times a month and lasted approximately twenty-four hours.  

Based on a review of the evidence, the Board finds that the evidence of record shows that the Veteran's disability due to headaches more closely reflects a 30 percent disability rating for the period prior to November 24, 2008, and it more closely approximates the criteria associated with a 50 percent evaluation for period since then.   

Again, under Diagnostic Code 8100 for migraine headaches, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant; and the maximum, 50 percent rating, is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic.  38 C.F.R. § 4.124a.  

For the period prior to November 24, 2008, the evidence of records shows that the Veteran reported suffering from prostrating headache attacks that occur up to twice a month.  His 2007 medical diary submission revealed that he experienced fourteen headaches within the time span of ten months, which suggests approximately one to two episodes a month.  When these attacks occur, they lasted up to three days and required medication and bed rest, according to the Veteran.  

The Board observes that the record only shows a couple of instances when the Veteran sought treatment while having headaches, which does not confirm the frequency or severity of those reported episodes, or demonstrate that the Veteran was prescribed medication or bed rest to treat his headaches.  Further, at no point prior to November 24, 2008 has a medical professional described the Veteran's headaches as prostrating in nature or the medical evidence demonstrate that the Veteran was prescribed medication or bed rest to treat his headaches.   

That being said, the Veteran is competent and credible to report on what he sees and feels, such as the severity of headache-related pain, the Board finds that his statements are credible as to the matter of frequency and severity of his headaches, and he is competent to attest whether is headaches are prostrating in nature.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  In addition, the Veteran's reports of prostrating headaches are supported by the statements from his employers that he missed days of work, partly, due to the severity of his headaches.  The statements are also consistent with the Veteran's reported need to take bed rest in order to alleviate his headache symptomatology.  By requiring bed rest, the severity of such episodes supports a finding that the headaches are prostrating in nature.  

As the evidence of record shows that the Veteran experiences at least two prostrating headache attack per month, it supports an evaluation of 30 percent under the criteria for Diagnostic Code 8100 prior to November 24, 2008.  See 38 C.F.R. § 4.124a.  

At no point prior to November 24, 2008 does the evidence of record demonstrate that the Veteran's disability more closely approximates the criteria associated with a 50 percent evaluation under Diagnostic Code 8100.  While his headaches occur at least twice a month, there is no indication that these headaches have resulting in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as required by that regulation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Based on his reported medical history, the Veteran experiences at most two attacks a month - such frequency cannot be characterized as "very frequent" prior to November 24, 2008.  In addition, there is no indication that the Veteran's headache disability is productive of severe economic inadaptability.  By the Veteran's own reports, and those from his employers, he has continuously maintained full-time employment.  While the March 2007 statement from the Veteran's employer shows that the Veteran's medical conditions, including his headache, have affected his productivity at work, it does not show that his occupational limitation is primarily due to his headache disability as opposed to the severity of his other medical problems that led to work absences.  While there is some occupational impact associated with the Veteran's headache disability prior to November 24, 2008, it cannot be said to rise to the level of severe economic inadaptability which by definition would entail drastic reduction in employment prospects.  The Veteran's salary was never impacted because of his headache disability, according to his work supervisor.

As the Veteran's headache disability is manifested by at most two prostrating headache attacks a month, and continued ability to work in his place of employment, when applied under the rating criteria, does not more closely approximate a 50 percent disability evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Therefore, based on the overall evidence of record, the Board finds that prior to November 24, 2008, the Veteran's disability was manifested by prostrating headache attacks at most twice a month, but was not productive of severe economic inadaptability.  Accordingly, he meets the criteria for a 30 percent disability rating, and no higher, for the period prior to November 24, 2008.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran's disability picture due to headaches, however, changed significantly as of the date of the November 24, 2008 VA examination.  Since the date of that examination, the Veteran experiences three to five prostrating headache attacks a month lasting up to five days that would likely cause him severe economic inadaptability.  At the time of the November 2008 VA examination, the Veteran described the severity of his headache disability has resulting in attacks that required him to immediately stop his activities and go into a quite area.  As of 2009, he was prescribed Tramadol to take as needed for his headache disability.  Furthermore, within a year of the date of the November 2008 VA examination, VA received the medical statement from the Veteran's treating primary care physician in which he noted the Veteran required bed rest during his prostrating headache attacks which occurred up to five times a month. The severity of such attacks was confirmed by the June 2010 VA examiner.  These facts do indeed point to the increase severity of the underlying headache disorder and demonstrate that he experiences very frequent completely prostrating episodes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Although the evidence of record continues to demonstrate that the Veteran maintains his employment throughout the entire period under appeal, it does show that since 2008, his work environment has changed.  He requested, and been assigned, a modified work schedule and modified work requirements, because of the severity of his headaches.  The flexible nature of his employment greatly accommodates difficulties that arise because of the Veteran's headache disability by allowing him to stop working during an episode and resume working when his symptoms have abated.  The Veteran has credibly reported that he has been able to continue to work despite his disability because of the flexible nature of his employment - if such flexibility was withdrawn, his disability would drastically impact his employment prospects.  The fact remains that since his disability affects his occupational capacity, and under the rating standard that is applied, it more closely corresponds to 50 percent disability rating, the maximum schedular rating, since November 24, 2008.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.   

In summary, the evidence of record shows that the Veteran's headache disability reflects the criteria associated with a 30 percent disability evaluation, and not higher, for the period prior to November 24, 2008, and since then, the maximum 50 percent disability rating is warranted.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected disabilities at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disabilities levels and symptomatology associated with his service-connected disabilities, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  The Board acknowledges that the Veteran receives the maximum rating under Diagnostic Code 8100 for his headache disability.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadapatability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly considers interference with employment.  The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here. 

As such, the Board finds that the Veteran's overall disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board concludes that referral for extraschedular consideration-for either of these service-connected disabilities-is not warranted.

In addition, as previously noted, in the Introduction, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been referred back to the RO for appropriate actions, and it will not be discussed here in the first instance.  


ORDER

An initial evaluation in excess of 30 percent for psychiatric disorder prior to July 1, 2004, is denied.

An evaluation of 50 percent rating, but not higher, for psychiatric disorder from July 1, 2004 to November 23, 2008, is granted.  

Effective November 24, 2008, an evaluation of 70 percent, and no higher, for psychiatric disorder is granted.  

An initial evaluation of 10 percent, and not higher, for disability due to angioedema and urticaria prior to June 21, 2007 is granted.

Effective June 21, 2007, an evaluation of 40 percent, and not higher, for disability due to angioedema and urticaria  is granted.   

An initial evaluation of 30 percent, and no higher, for headache disability prior to November 24, 2008  is granted. 

Effective November 24, 2008, the maximum evaluation of 50 percent for headache disability is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


